
	
		III
		110th CONGRESS
		1st Session
		S. RES. 274
		IN THE SENATE OF THE UNITED STATES
		
			July 18 (legislative
			 day, July 17), 2007
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize representation by the Senate
		  Legal Counsel in the case of Lewis v. Bayh.
	
	
		Whereas, in the case of Lewis v. Bayh, Case No. 07–CV–0939
			 (D.D.C.), pending in the United States District Court for the District of
			 Columbia, the plaintiff has named as defendant Senator Evan Bayh;
		Whereas, pursuant to sections 703(a) and 704(a)(1) of the
			 Ethics in Government Act of 1978, 2 U.S.C. 288b(a) and 288c(a)(1), the Senate
			 may direct its counsel to defend the Senate and Members, officers, and
			 employees of the Senate in civil actions relating to their official
			 responsibilities: Now, therefore, be it
		
	
		That the Senate Legal Counsel is
			 authorized to represent Senator Evan Bayh in the case of Lewis v. Bayh.
		
